Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 3, 5-7, 9, 12 is/are rejected under 35 U.S.C. 103 as being unpatendable by Zhang US 20120281564 in view of Agiwal US 20160338092

1. A radio communication apparatus comprising: 
a Packet Data Convergence Protocol (PDCP) processing unit configured to perform a process in a PDCP layer (Zhang: fig. 3-4, 7, unit 301, 414, 710 [0155]); 
a Medium Access Control (MAC) processing unit, including a single MAC entity, configured to perform a process in a MAC layer; (Zhang: fig. 4-5, unit 410, 502); and 
Zhang: fig. 7, unit 712, 714 [0083, 0086-0087]); and
wherein the PDCP processing unit includes a signal PDCP entity for each of a plurality of radio bearer (Zhang: fig. 7, unit 710, 716 [0083, 0088-0089] - a multi-link PDCP entity 710 configured to allocate a plurality of packets (e.g., PDCP PDUs) for a data application among a plurality of RLC entities 712A and 712B);
wherein each of the radio bearers corresponds to the single PDCP entity, the single PDCP entity corresponding to the plurality of RLC entities, (Zhang: fig. 7, unit 710, 716 [0083, 0088-0089]- a multi-link PDCP entity 710 configured to allocate a plurality of packets (e.g., PDCP PDUs) for a data application among a plurality of RLC entities 712A and 712B); and
wherein the PDCP entity of a transmission side is configured to give a sequence number to data to be supplied to the RLC entity and to subsequently determine the RLC entity to which the data is distributed at an any subsequent procedure or timing (Zhang: fig. 7, unit 710, 716 [0083] - the multi-link PDCP entity 710 may assign a PDCP sequence number to each of the packets……)
Zhang merely teaches wherein the plurality of RLC entities corresponding to the single MAC entity
Agiwal further teaches wherein the plurality of RLC entities corresponding to the single MAC entity (Agiwal: fig. 3, unit 315 [0154] - The MAC layer entity is common across all radio bearers) 
Thus, it would have been obvious to one skill in the art before effective filing date of claim invention in include the above recited limitation into Zhang’s in order to determines 

3. The radio communication apparatus according to claim 2, wherein, when transmitting a MAC Packet Data Unit (PDU), the MAC processing unit of a transmission side includes an identifier of the RLC entity on a reception side which is a destination in the MAC PDU (AGIWAL: [0155]). 

5. The radio communication apparatus according to claim 1, wherein, when receiving a MAC Service Data Unit (SDU), the MAC processing unit of a reception side identifies the RLC entity of the reception side which is a destination of the received MAC SDU based on an identifier of the radio bearer (AGIWAL: [0155]). 

6. The radio communication apparatus according to claim 1, wherein the PDCP processing unit includes a plurality of PDCP entities for each radio bearer (AGIWAL: [0156]). 

7. The radio communication apparatus according to claim 1, wherein one or both of the number of PDCP entities of the PDCP processing unit and the number of RLC entities of the RLC processing unit is changed dynamically (AGIWAL: [0165, 0186]). 

Claim 9, 12 are rejected for similar reasons as stated above.


Response to Arguments
           Applicant's arguments filed on 4/9/21 have been fully considered but they are not persuasive.  
            Applicant Argument:
           Amended independent claim 1 recites, inter alia, “wherein each of the radio bearers corresponds to the single PDCP entity, the single PDCP entity corresponding to the plurality of RLC entities, the plurality of RLC entities corresponding to the single MAC entity.” Applicant respectfully asserts that Agiwal and Zhang, whether considered separately or in combination, fail to teach at least the above-referenced limitations of amended independent claim 1.

Response to Arguments:
With respect to the above argument, Examiner would like to draw attention to that it is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
In addition, the Examiner would like to draw attention to (fig. 7, unit 710, 716 [0083, 0088-0089]) of Zhang, for example: a multi-link PDCP entity 710/716 configured to allocate a plurality of packets (e.g., PDCP PDUs) for a data application among a plurality of RLC entities 712A/712B and/or 714A/714B…. (herein it’s considered same as the wherein the PDCP processing unit includes a signal PDCP entity for each of a plurality of radio bearer; wherein each of the radio bearers corresponds to the single PDCP entity, the single PDCP entity corresponding to the plurality of RLC entities)
fig. 3, unit 315 [0154]) of Agiwal, for example: FIG. 3 schematically illustrates another example of a structure of a user plane protocol stack for data transmission and reception which is based on a user plane protocol stack configuration scheme #1 in a connectionless communication system according to an embodiment of the present disclosure….the user plane protocol stack 310 for data reception also includes a MAC layer entity 315 which is common (i.e., single) across all of the radio bearers (herein it’s considered same as wherein the plurality of RLC entities corresponding to the single MAC entity).
Thus, for the above reason, the prior art meet the claim limitation.

The examiner stresses that the claims are too broad and require detail or specialization of the steps as recited in the claims. Alone and as claimed, the limitations are too open. 

           Examiner has cited particular portions of the references as applied to each claim limitation for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.


Remark: 
            In addition, an interview could expedite the prosecution.

Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415